The court is of the opinion that the domicile of Van Buren Mowry, deceased, at the time of his death was in Smithfield, and, therefore, that the Probate Court of that town has jurisdiction to grant administration upon his estate.
The court is, however, further of the opinion that the appellant, Marquis D.L. Mowry, as the guardian of the estate of Edwin H. Mowry, the brother and next of kin of the deceased, is entitled to administration in place of said Edwin, who would have been entitled, if competent, and in preference to the appellee, Daniel W. Latham, a stranger nominated by a person who would have been of the next of kin, had said Edwin died before the deceased.Johnson v. Johnson, 15 R.I. 109.